Citation Nr: 0304277	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  94-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as    30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1941 to September 
1945.

This appeal originally arose from August 1993 and February 
1994 rating actions that denied a rating in excess of 10 
percent for bilateral pes planus.  A Notice of Disagreement 
was received in April 1994, and a Statement of the Case (SOC) 
was issued in June 1994.  A Substantive Appeal was received 
subsequently in June 1994.  

In May 1996, the Board of Veterans' Appeals (Board) remanded 
this case to the RO for further development.  By rating 
action of February 1997, the RO increased the rating of the 
bilateral pes planus from 10 percent to 30 percent, effective 
December 1993; the veteran appeals the 30 percent rating as 
inadequate.  Supplemental SOCs (SSOCs) were issued in July 
1997 and February and November 1998.

In March 1999, the Board again remanded this case to the RO 
for further development.  After accomplishing the requested 
development, the RO continued the denial of a rating in 
excess of 30 percent for bilateral pes planus, as reflected 
in the November 2002 SSOC, and this matter has since been 
returned to the Board for further appellate consideration.  

In the November 2002 rating action, the RO granted service 
connection for degenerative arthritis of the left mid-tarsal 
joints associated with the bilateral pes planus, and assigned 
a separate disability rating of 10 percent from October 2000.  
The veteran has not appealed this rating. 

  
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's bilateral pes planus is manifested 
primarily by decreased strength and limited motion of the 
feet, and pain on manipulation and use of the feet; these 
symptoms reflect no more than severe overall disability.    

3.  Bilateral pes planus is not productive of pronounced 
disability manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances has not been objectively demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 30 percent for 
bilateral pes planus has been accomplished.

In the August 1993 and February 1994 rating actions, the June 
1994 SOC, the May 1996 Board Remand, the February 1997 rating 
action, the July 1997 and February 1998 SSOC, the April 1998 
letter from the RO, the November 1998 SSOC, the March 1999 
Board Remand, the May 2001 letter from the RO, and the 
November 2002 SSOC, the veteran and his representative were 
variously notified of the law and regulations governing 
entitlement to the benefit he seeks, the evidence which would 
substantiate his claim, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that he has received sufficient notice of the 
information and evidence needed to support his claim, and 
been provided ample opportunity to submit information and 
evidence.  Additionally, the Board notes that in the 
aforementioned documents, the RO variously and specifically 
informed the veteran of what the evidence had to show to 
establish entitlement to the benefit he sought; what 
information or evidence VA still needed from the veteran; 
what evidence VA had retrieved and considered in his claim; 
what evidence he had to furnish; and what he had to do to 
obtain assistance from VA in connection with his appeal.  In 
addition, they variously informed the veteran of the VCAA and 
its requirements; that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or 
agency that had them; that VA needed him to furnish the name 
and address of the medical providers, the time frame covered 
by the records, and the condition for which he was treated; 
and that VA would request such records on his behalf if he 
signed a release authorizing VA to request them.  The veteran 
has been variously notified by the RO that he could help with 
his claim by informing VA of any additional information or 
evidence that he wanted VA to try to obtain for him; where to 
send additional evidence concerning his appeal; and where he 
could request assistance if needed.  Accordingly, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b)).  The duty to 
notify has been met.  

The Board also finds that all necessary development has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remands, has made comprehensive efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  Extensive records of VA medical treatment and 
evaluation from 1993 to 2003 have been either been obtained 
by the RO or submitted by the veteran, and all have been 
associated with the claims file.  In March 1993, November 
1996, November 1999, October 2000, and August 2001, the 
veteran was afforded comprehensive VA examinations in 
connection with his claim.  Significantly, the veteran has 
not identified, and the claims file does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim for a rating in excess of 30 percent for 
bilateral pes planus, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



II.  Background

Historically, by rating action of October 1945, service 
connection was granted for bilateral pes planus, and a 10 
percent rating was assigned from September 1945.  By rating 
action of October 1947, the RO re-rated the pes planus under 
the 1945 VA Schedule for Rating Disabilities (rating 
schedule) and continued the 10 percent rating under 
Diagnostic Code (DC) 5277.  By rating action of March 1965, a 
10 percent rating for the bilateral pes planus was continued 
under DC 5276.  By rating action of February 1997, an 
increased rating from 10 percent to 30 percent was granted, 
effective December 1993.  

On March 1993 VA examination, the veteran complained of 
bilateral foot discomfort with prolonged standing and 
walking.  On examination, posture was within normal limits.  
There was good active and passive range of foot motion, and 
the veteran could walk on heels and toes with minor 
discomfort.  The only deformity was pes planus, and the feet 
were otherwise within normal limits.  X-rays revealed 
degenerative changes involving both feet.  The diagnosis was 
bilateral pes planus.

Of record are extensive VA outpatient records from 1993 to 
January 2003 showing treatment and evaluation of the veteran 
for several disabilities including the feet.  In June 1993, 
the veteran was able to walk without discomfort after his 
custom extra-depth shoes with Velcro closures were re-fitted 
correctly.  In December, the veteran reported that shoe 
inserts were helping his feet, although he still had pain in 
various areas.  Current examination showed decreased fat pads 
on the metatarsal heads with tenderness along through this 
area bilaterally, as well as tender points to the dorsum of 
the mid-foot.  The impression was severe pes planus 
bilaterally.  

On November 1996 VA examination, the veteran complained of 
foot pain when walking, and cramps in the arches of the feet 
at night which radiated up the legs and were relieved by 
hanging his legs over the side of the bed.  On examination, 
there was pain on palpation of the medial tubercles, the 
calcaneus bilaterally, and the medial band of the plantar 
fascia bilaterally.  There was pain at the end of range of 
motion of the subtalar joint on inversion bilaterally.  Lower 
leg muscle strength was 4/5 bilaterally.  He had a relaxed 
calcaneal stance position.  Gait was shuffled and abducted, 
with pronation throughout the gait cycle without 
resupination.  Digits 1 through 5 were contracted 
bilaterally, and the medial arch was decreased bilaterally.  
The impressions were bilateral pes planus, bilateral abnormal 
pronation, bilateral peripheral neuropathy, bilateral heel 
spur syndrome, bilateral plantar fascitis, and onychomycosis 
of all toes.

On November 1999 VA examination, the veteran complained of 
foot paresthesias causing him to feel as if he was going to 
lose balance and fall, drop foot, painful feet, and foot 
swelling after being on his feet for more than 15 or 20 
minutes.  The foot pain was relieved by sitting and Tylenol, 
and he sat for a half-hour between walking distances.  He 
presented wearing prescribed black lace-up prosthetic shoes 
with arch supports and anti-embolism stockings.  On 
examination, 1st ray excursion was increased bilaterally.  
The veteran complained of pain on dorsiflexion but not on 
plantar flexion.  Digits 2 through 5 were flexible and 
contracted.  The right forefoot to rear foot was varus.  
Inversion was 32 degrees, and eversion was 3 degrees.  The 
calcaneal position was everted.  The left forefoot to rear 
foot was varus.  Inversion and eversion were to 10 degrees 
each.  The tibial position was valgus, and the calcaneus was 
everted.  The right ankle was very rigid.  Gait was unsteady 
and shuffling, and the veteran was continually pronated.  No 
foot drag was noted.  The metatarsal heads were palpable, as 
well as the calcaneus due to fat pad atrophy.  On muscle 
strength testing, plantar flexion and dorsiflexion were 5/5 
and 2/5, respectively, bilaterally.  Inversion and eversion 
were each 2/5 bilaterally.  He was able to stand on his heels 
and toes.  X-rays revealed mild degenerative changes 
involving the left intertarsal joints, bilateral arthritic 
changes, navicular beaking, navicular cuneiform fault, a low 
calcaneal inclination angle, a low metatarsal declination 
angle, no apparent breaks in the cortex, and retro and 
posterior calcaneal spurs.  The assessments were rigid, 
bilateral pes planus; arthritic changes consistent with 
bilateral flat feet; neuropathic changes of the feet; and 
onychomycosis of all toes.               

On VA podiatric examination conducted on October 12, 2000, 
the veteran complained of bilateral lower leg pain.  He was 
noted to have retired from work as a security officer in 
approximately 1979 at age 62.  He took no medication for his 
foot complaints.  With respect to evaluation of pain, 
weakness, stiffness, swelling, fatigability, and lack of 
endurance, he stated that he could ambulate for about 5 
minutes before he was forced to sit down and rest for 
approximately 15 minutes, and then he could get up for 
approximately another 5 minutes.  He ambulated with a cane 
and an antalgic gait - a shuffling-style of gait pattern with 
minimal push-off and clearance of the toes over the ground.  
He had been treated in the past with orthopedic shoes and 
supportive devices, and currently wore an orthopedic shoe 
with an inset orthosis, a soft orthotic device with minimal 
correction.  He complained of cramps at night that radiated 
up the muscles of his legs and calves occasionally.  With 
respect to evaluation of periods of joint flare-ups, the 
veteran related just having pain with activities and 
standing, greater on the right than the left.  In terms of 
the extent of his limitations or functional impairment with 
flare-ups, he related that this was the same all the time; 
there was no incidence of flare-up.  He stated that he had as 
much pain when standing in his corrective shoes as when he 
stood barefoot.  He currently used a cane as well as 
corrective shoes and an orthotic device with minimal 
corrective action.  With respect to the effect of the 
veteran's pes planus upon his usual occupation and daily 
activities, the examiner noted that he had been retired from 
standing and walking behaviors since the late 1970's, and 
there had been no change in his activity level in the recent 
past.  

On examination, there was 25 degrees of right foot internal 
rotation at the subtalar joint, 7 degrees of eversion of the 
subtalar joint, and a neutral position of   3 degrees.  In 
stance, there was a 3-degree calcaneal valgus stance 
position, and approximately a 7-degree forefoot varus 
position.  There was 10 degrees of left foot inversion, 5 
degrees eversion, and a 0 degree neutral position.  There was 
a            3-degree valgus calcaneal stance position, and 2 
degrees of forefoot varus.  The veteran complained of pain 
with digital palpation in the 1st through 5th metatarso-
phalangeal joints and in the 1st through 4th intermetatarsal 
spaces.  There was no irritation with range of motion of the 
metatarsal cuneiform joints bilaterally, and no pain with 
range of motion of the mid-tarsal joints bilaterally.  There 
was restriction in range of motion of the left subtalar joint 
with irritation of the left extremity only, particularly with 
attempts at inversion at the lateral aspect of the subtalar 
joint in the sinus tarsi area.  Musculoskeletal strength in 
the extrinsic muscle of the foot was noted as 3/5 on 
dorsiflexion and plantar flexion, 2/5 on eversion, and 5/5 on 
inversion and plantar flexion of the first metatarsal 
bilaterally.  He had pain with routine standing in the 
forefoot primarily.  There was no pain in the mid-tarsal 
joint area, and no edema, erythema, or warmth to the 
navicular cuneiform or metatarsal cuneiform joints.  There 
was mild pain and irritation in the left subtalar joint.  The 
veteran was unable to stand on tiptoes or heels due to an 
imbalanced feeling that he would fall, even when holding onto 
solid structures.  He was unable to raise on his toes or walk 
on his heels, or do a routine squat without holding on.  His 
ambulation was weak, with a circumductory type of gait with 
minimal toe clearance secondary to his equinus position.  
There was no sign of hammering of the lesser toes.  There was 
a hallux hammertoe with slight hallux interphalangeus, dorsal 
erythema in the interphalangeal joint of the hallux 
bilaterally which was reducible in nature.

Regarding the flatfoot, on stance the medial and longitudinal 
arches collapsed, greater on the left the right.  Slight arch 
structure was still maintained, and the examiner considered 
this a mild to moderate pes valgus, flexible in nature.  
Achilles tendon alignment was approximately 3 degrees into 
valgus, which the examiner considered the upper limits of 
normal.  The valgus could not be manipulated into neutral 
position due to the veteran's inability to stand and maintain 
balance with attempts at raising the toes.  The examiner was 
unable to manipulate these in significant fashion.  There was 
some slight arch elevation with a jack-test, greater in the 
right foot than the left, but this was difficult to evaluate 
due to the veteran's poor balance abilities.  A rear foot 
valgus position was noted in stance at the calcaneus, 3 
degrees on the right and left, with approximately 2 degrees 
of varus of the lower leg tibia bilaterally.  The forefoot 
demonstrated minimal abduction at the calcaneo-cuboid joint 
on the right, and rectus on the left foot.  

X-rays revealed anterior progression of the talus over the 
calcaneus, indicative of rear foot pronation.  There was a 
mid-tarsal joint fault with degenerative arthritic changes at 
both the 1st, 2nd, and 3rd talonavicular joint and navicular 
cuneiform joints, greater on the left than the right.  There 
was also narrowing of the left subtalar joint process 
consistent with reduced range of motion.  The diagnoses 
included acquired bilateral gastrocnemius equinus with 
degenerative arthritis of the mid-tarsal joints bilaterally, 
and neuritis/neuralgia of unknown etiology.  

In an in October 18, 2000 addendum to the October 12, 2000 VA 
examination report, the same podiatrist stated that the 
veteran's physical examination demonstrated normal range of 
motion of the mid-tarsal joints, the subtalar joint, and the 
right ankle joint.  No contributory signs of pes planus in 
the normal affected joint was identified objectively in range 
of motion testing and on X-ray evaluation.  The left 
extremity demonstrated approximately 60 percent loss of 
subtalar joint range of motion.  Mid-tarsal and ankle joint 
range of motion was essentially normal.  The pes planus was 
well documented to affect the subtalar joint arthritis, and 
symptoms of pain in the area were consistent with the 
veteran's complaint of pes planus and resultant long-term 
pain.  The examiner opined that the remainder of the 
veteran's physical complaints of pain and inability to stand 
did not relate from specifically pes planus type of symptoms, 
and that it would be difficult to document any medical 
studies that would suggest that pes planus was the cause of 
hip, calf, or thigh myositis, or pain in the 
metatarsophalangeal joint area, which was the veteran's area 
of greatest complaint.  The podiatrist further noted that the 
veteran related to having symptoms of diabetic neuropathy, 
and he opined that that would account for the primary pain in 
the forefoot, which was not changed by activity level, and 
which was consistent with diabetic neuropathy rather than pes 
planus.  The doctor opined that the veteran's musculoskeletal 
strength and reduced power were consistent with age and 
inactivity over many years, and could not specifically be 
identified as a result of pes planus, but rather degenerative 
arthritis, which he further opined was related to the 
proximal limb rather than pes planus.  The examiner noted 
that the veteran presented with normal pronation on the 
right, and a slight increased (25 percent) pronation on the 
left, with arthritis and pain present in the subtalar joint 
that was directly related to pes valgo-planus.  There was no 
pain to the long arch of the foot in the areas where pes 
planus would cause symptomatology.  There was pain in the 
forefoot which the examiner opined was related to diabetes, 
and possible arthritic conditions which he opined were not a 
result of pes valgo-planus.  There was no displacement of the 
tendo achillis bilaterally.  The doctor commented that the 
evaluation was difficult to produce due to the veteran's 
inability to stand, and that evaluation of particular items 
was inconclusive in the veteran's condition due to proximal 
limb weakness; he felt that it did not appear to be abnormal 
in the right or left foot.  Manipulation was unavailable due 
to the veteran's inability to stand.  With respect to the 
question of whether the veteran had improvement with 
orthotics, the podiatrist opined that his current orthotic 
devices were soft, supportive devices that applied cushioning 
but no correction for pes valgo-planus, and he reiterated 
that he did not feel that his symptomatology in terms of pain 
was a result of pes valgo-planus.  Rather, the doctor opined 
that his primary pain was a result of musculoskeletal 
complaints of multiple factors, and that his pes valgo-planus 
could only account for a small percentage of his current 
system complaint, particularly the 60 percent reduction in 
range of motion of the left subtalar joint.        

On August 2001 VA examination, the veteran complained of 
consistent pain in the feet which was worse when walking, and 
prevented him from going shopping or doing yard work.  The 
pain was described as sharp, electric, and sometimes 
throbbing, sometimes radiated up into his legs, and awakened 
him at night.  He also complained of swelling and stiffness 
in the feet.  He currently took medication for pain, and wore 
shoes and supports that had been provided by VA.  On 
examination, the veteran walked with short steps and a mildly 
shuffling gait.  Range of motion of both feet was very 
limited due to stiffness.  He complained of pain with 
palpation of all right metatarsointerphalangeal and subtarsal 
joints and of the plantar fascia.  There was a callus over 
the dorsum of both great toes.  There was collapse on 
standing of the medial and longitudinal arches.  The achillis 
tendon was difficult to assess because any manipulation of 
either foot produced pain.  The assessments were bilateral 
pes planus, and pain in both feet secondary to pes planus, 
peripheral neuropathy, and heel spurs.             

VA outpatient podiatric clinical records dated in June 2002 
indicated that the veteran enjoyed wearing new extra-depth DM 
shoes.

III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the rating scheduled, which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular DC, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the veteran's bilateral pes planus is rated 
under DC 5276.  A 30 percent rating is warranted for severe 
bilateral acquired flatfoot (pes planus) manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use of the feet, 
indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent rating requires 
pronounced pes planus manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, DC 5276.

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that a rating in excess of      30 
percent for bilateral pes planus is not warranted.  As 
indicated above, the veteran's bilateral pes planus is 
manifested primarily by decreased strength and limited motion 
of the foot, and pain on manipulation and use of the feet.    
However, these symptoms reflect no more than severe overall 
disability.  The disability is not shown to produce 
pronounced disability such as to warrant a 50 percent rating 
under DC 5276.  None of the extensive VA medical evidence in 
the record over the 10 years from 1993 to 2003, reported in 
detail above, reflects that the veteran's bilateral pes 
planus is manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, and/or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  

In this regard, the Board particularly notes the October 2000 
VA podiatrist's findings that many of the veteran's physical 
complaints including pain and inability to stand did not 
relate from specifically pes planus type of symptoms, and 
that it would be difficult to document any medical studies 
that would suggest that pes planus was the cause of hip, 
calf, or thigh myositis, or pain in the metatarso-phalangeal 
joint area, which was the veteran's area of greatest 
complaint.  The podiatrist further noted that the veteran 
related to having symptoms of diabetic neuropathy, and he 
opined that that would account for the primary pain in the 
forefoot, which was not changed by activity level, and which 
was consistent with diabetic neuropathy rather than pes 
planus.  The doctor opined that the veteran's musculoskeletal 
strength and reduced power were consistent with age and 
inactivity over many years, and could not specifically be 
identified as a result of pes planus, but rather degenerative 
arthritis, which he further opined was related to the 
proximal limb rather than pes planus.  

Significantly, the podiatrist pointed out that there was no 
pain to the long arch of the foot in the areas where pes 
planus would cause symptomatology.  There was pain in the 
forefoot which the examiner opined was related to diabetes, 
and possible arthritic conditions which he opined were not a 
result of pes valgo-planus.  Also significantly, there was no 
finding of displacement of the tendo achillis bilaterally.  
With respect to the question of whether the veteran had 
improvement with orthotics, the Board notes the December 1993 
VA outpatient record documenting the veteran's report that 
shoe inserts were helping his feet.  The October 2000 VA 
podiatrist opined that the veteran's current orthotic devices 
were soft, supportive devices that applied cushioning but no 
correction for pes valgo-planus, and he reiterated that he 
did not feel that his symptomatology in terms of pain was a 
result of pes valgo-planus.  Rather, the doctor opined that 
his primary pain was a result of musculoskeletal complaints 
of multiple factors, and that his pes valgo-planus could only 
account for a small percentage of his current system 
complaint.  June 2002 VA outpatient podiatric clinical 
records indicated that the veteran enjoyed wearing new extra-
depth DM shoes.  The Board notes that findings of foot 
pathology attributable to diabetic neuropathy (a symptom of a 
nonservice-connected disability) may not be considered in 
rating the bilateral pes planus, and that the veteran is 
already being compensated for his service-connected 
degenerative arthritis of the left mid-tarsal joints 
associated with the bilateral pes planus by a separate10 
percent rating (not currently on appeal).  

The Board also finds no basis for assignment of a higher 
evaluation for bilateral pes planus in light of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 or DeLuca.  
Arguably, functional loss due to diminished strength and pain 
is already contemplated in the diagnostic criteria used to 
evaluate the veteran's disability; hence, such symptoms do 
not appear to provide a basis for any higher evaluation.  In 
any event, however, the Board again notes the October 2000 VA 
podiatrist's evaluation that many of the veteran's physical 
complaints of pain and inability to stand did not relate from 
specifically pes planus type of symptoms.  With respect to 
evaluation of periods of joint flare-ups, the veteran in 
October 2000 related just having pain with activities and 
standing, greater on the right than the left.  In terms of 
the extent of his limitations or functional impairment with 
flare-ups, he related that this was the same all the time; 
there was no incidence of flare-up.  The veteran has 
complained of experiencing foot pain with standing and 
walking.  To whatever extent such pain is attributable to his 
pes planus (versus the nonservice-connected disabilities or 
the separately compensated degenerative arthritis of the left 
mid-tarsal joints), the Board finds that any additional 
functional loss attributable to such pain is already 
contemplated in the 30 percent rating currently assigned that 
disorder.  This is supported by the October 2000 VA 
podiatrist's comment that the veteran's primary pain was a 
result of musculoskeletal complaints of multiple factors, and 
that his pes planus could only account for a small percentage 
of his current system complaint.  In other words, the record 
presents no basis for the Board to find that, even with 
repeated activity, the veteran's pain is so disabling as to 
warrant assignment of the maximum 50 percent evaluation under 
DC 5276.   

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board notes that there is no showing that the bilateral 
pes planus has reflected so exceptional or unusual a 
disability picture as to meet the criteria for invoking the 
procedures for assignment of any higher initial evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the currently assigned 
rating).  With respect to the effect of the veteran's pes 
planus upon his usual occupation and daily activities, the 
October 2000 VA podiatric examiner noted that he had been 
retired from standing and walking behaviors since the late 
1970's, and there had been no change in his activity level in 
the recent past.  Moreover, the bilateral pes planus is not 
shown to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
undertake the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for bilateral pes planus 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. 49, 55-57 (1990).
   

ORDER

A rating in excess of 30 percent for bilateral pes planus is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

